Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel R. Jackson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. Poplin, No. 3:10-cv-00107-GCM, 2010 WL 966120 (W.D.N.C. Mar. 12, 2010). We *977also deny Jackson’s pending motions to appoint counsel and to amend his complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.